Citation Nr: 1428213	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from January 1975 to November 1979, from January 1981 to November 1984, and from October 1989 to March 1996.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus began during active service as the result of in-service acoustic trauma. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that he was exposed to acoustic trauma during his naval service, resulting in tinnitus disability.  He asserts that he has ringing in the ears that has been present since his exposure to acoustic trauma in service.  Service treatment records do not show complaints of or treatment for tinnitus but do indicate he was seen for left ear trouble on several occasions over the course of his many years of service.  Following a review of the Veteran's service personnel records, and his description of his duties as a cryptologic communications technician and operator, particularly as laid out in his substantive appeal, the Board resolves reasonable doubt in his favor and concedes that he was exposed to acoustic trauma in service.  

The evidence of record also documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears that has been present since his acoustic trauma in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the Veteran's statements are both competent and credible as to current disability and etiology.  They have remained consistent throughout the appeal.

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


